Citation Nr: 0922348	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
eczematoid dermatitis of the feet with ingrown toenails.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

A statement of the case (SOC) was issued in April 2005.  
Thereafter, the Veteran submitted a timely appeal in May 
2005.  For reasons unknown to the Board, a duplicate copy of 
the SOC was issued in December 2006.  It did not contain any 
changes to the prior SOC nor did it include review of any 
additional evidence.     The Veteran did not submit an 
additional VA Form 9; however, it was not necessary as his 
claims were already in appellate status. 

In May 2005, the Veteran requested a local hearing to be held 
before a Decision Review Officer (DRO).  The hearing was 
scheduled for January 2006.  Prior to the hearing, the 
Veteran asked that the matter be rescheduled, which it was to 
June 2006.   The Veteran failed to appear.  Notice of the 
hearing was sent to the address of record and was not 
returned as undeliverable.  The regularity of the mail is 
presumed.  The RO notified the Veteran in June 2006 that he 
missed his scheduled hearing date and that if he still 
desired a DRO hearing, he had to respond in 30 days or the RO 
would assume the Veteran no longer wanted said hearing.  The 
Veteran did not respond.  As such, there are no outstanding 
hearing requests of record.




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service connected eczematoid dermatitis of the feet 
is productive of no more than minor scaling between the toes.  
It has not been shown to cover at least 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more during a 12-month period.  There is no 
evidence of ingrown toenails.  

3.  A December 1996 rating decision previously denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran did not 
perfect his appeal and the decision became final.  

4.  While evidence submitted since the December 1996 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claims 
and does not raise a reasonable possibility of substantiating 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  

5.  Hepatitis B was not incurred during the Veteran's active 
military service.

6.  Hepatitis C was not incurred during the Veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
eczematoid dermatitis of the feet with ingrown toenails have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, including Diagnostic 
Codes 7800-7806 (2008).

2.  Evidence received since the final December 1996 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for bilateral hearing loss, is not new 
and material, and the Veteran's claim for that benefit is not 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

3.  Evidence received since the final December 1996 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for tinnitus, is not new and material, 
and the Veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

4.  The criteria for the establishment of service connection 
for hepatitis B have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

 5.  The criteria for the establishment of service connection 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in January 
2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  The Board notes that the January 
2004 letter also specifically notified the Veteran that in 
order to substantiate a claim for higher rating he must show 
that the skin condition had increased in severity.  He was 
further notified that his claims for hearing loss and 
tinnitus had been previously denied in December 1996 and the 
reasons for the prior denials.   The risk factors for 
hepatitis were attached to the letter as well.  Notice 
pursuant to the Dingess decision was sent in August 2006.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) dealing with notice required in claims 
for increased ratings.  The April 2004 rating decision and 
April 2005 SOC set forth the specific criteria for rating the 
Veteran's skin condition.  In August 2006, the Veteran was 
additionally notified that disability ratings ranged from 
zero to much as 100 percent depending upon the specific 
disability.  The Veteran has been notified of evidence 
necessary to substantiate the claim for a higher evaluation; 
however, he has not responded to any requests for information 
nor did he specifically delineate in either his claim for 
increase, notice of disagreement, or substantive appeal how 
his skin condition had worsened.  As he has been provided 
sufficient notice, no further analysis as to the adequacy of 
the notice in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service VA outpatient and hospitalization records, and 
reports of VA examinations dated between 1971 and 2005.  The 
Veteran has not identified any other evidence which has not 
been obtained.

The Board notes that in September 2004, the Veteran submitted 
an authorization and consent form for Dr. JM; however, the 
form was returned to the Veteran as he failed to list the 
specific condition for which he was treated, the dates of 
treatment, or the full address of the provider.  In October 
2004, the RO asked the Veteran to specify the information 
delineated above.  To date, the Veteran has not resubmitted 
the completed form or provided the requested information.  
Any further attempts to obtain this information would be 
futile.  38 C.F.R. § 3.159.

The Board notes that additional VA outpatient treatment 
records dated between 2003 and 2007 and a January 2007 report 
of VA psychiatric examination were added to the claims folder 
after the April 2005 SOC was issued; however, they were 
obtained in support of a claim not currently before the 
Board.  The VA examination report is not pertinent to the 
claims on appeal and while a few entries make reference to 
hepatitis C as an active problem undergoing treatment, a 
Remand is not necessary for preparation of a supplemental 
statement of the case (SSOC).  There would be no material 
changes or additions to the information included in the April 
2005 SOC, as the current diagnosis of hepatitis C is not in 
dispute.  38 C.F.R. § 19.31.  The one reference to the 
Veteran denying tinnitus would in fact be contrary to his 
claim.  Thus, the Board finds no prejudice to the Veteran in 
continuing with a decision on the merits of the Veteran's 
claims.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


A.  Increased Rating Claim for Eczematoid Dermatitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Historically, service connection for eczematoid dermatitis of 
the feet with ingrown toenails was granted in a June 1971 
rating decision.  A noncompensable rating was assigned 
effective April 1971.  In December 1996, the RO increased the 
disability rating to 10 percent disabling effective March 
1996

The Veteran filed the instant claim of entitlement to a 
rating in excess of 10 percent in July 2003.  The RO denied 
the benefits sought on appeal in the April 2004 rating 
decision.  The Veteran disagreed with the continued 10 
percent rating and initiated the instant appeal.

The Veteran's eczematoid dermatitis been rated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, as 10 percent 
disabling.  Under this code section, a 10 percent rating is 
assigned for dermatitis or eczema covering at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or intermittent systemic immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118.  

A 30 percent  rating is assigned for dermatitis or eczema 
covering at least 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more during the 
past 12-month period.  Id.  

A 60 percent rating is assigned for dermatitis or eczema 
covering more than 40 percent of the entire body, or more 
than 40 percent of exposed areas affected, or constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.

The Board notes that effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion 
of the Schedule that addresses the Skin, so that it more 
clearly reflects VA's policies concerning the evaluation of 
scars.  Specifically, these amendments concern 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805.  However, this amendment 
shall apply to all applications for benefits received by VA 
on or after October 23, 2008.  As the Veteran filed his claim 
for benefits in July 2003, the amendments are not applicable 
to the instant appeal.

Based on its review of the medical evidence, the Board finds 
that a rating in excess of 10 percent under Diagnostic Code 
7806, or any other applicable code for the Veteran's 
eczematoid dermatitis is not warranted.  38 C.F.R. §§ 4.7, 
4.118.  A review of the pertinent medical evidence reveals 
the following.

Upon VA examination in February 2004, the Veteran complained 
of occasional itching.  Physical examination showed only 
minor scaling present on the left first and second 
interspaces.  There were minor callouses present on the 
medial side of the right and left great toes.  There were no 
signs of ingrown toenails and the examiner was unable to 
reproduce pain on compression of either nail.  

VA outpatient treatment records dated between 2003 and 2005 
were devoid of complaints or treatment for the Veteran's 
eczematoid dermatitis.  A July 2005 report of VA examination 
simply noted the Veteran reported using ointment for his 
eczema, which was not supported by the evidence of record. 

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Hart, supra.   
The evidence of record does not show eczematoid dermatitis 
covering at least 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more during the 
past 12-month period.  38 C.F.R. § 4.118.  There is no 
current evidence of ingrown toenails.

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected skin condition 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that 
disability due to the eczematoid dermatitis has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The 
assigned 10 percent rating adequately compensates the Veteran 
for the nature and severity of his eczematoid dermatitis.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  New and Material Claims for Bilateral Hearing Loss and 
Tinnitus

The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran seeks to reopen claims for service connection for 
bilateral hearing loss and tinnitus denied by the RO in 
December 1996.  The record indicates that in its December 
1996 rating decision, the RO denied service connection on the 
basis that the service medical records were negative for 
treatment of hearing loss or tinnitus.  The RO also 
determined that there was no evidence showing that 
sensorineural hearing loss was manifested to a compensable 
degree of 10 percent or more within one year following 
separation from service.  The RO concluded that hearing loss 
and tinnitus neither occurred in nor were caused by service.    

Of record at the time of the December 1996 rating decision 
were the Veteran's service treatment records, which contain 
an April 1968 enlistment examination showing pure tone 
thresholds of 25 decibels in the right ear and 40 decibels in 
the left ear at 4000 hertz.  The service treatment records 
were negative for complaints, treatment, or diagnoses of 
either bilateral hearing loss or tinnitus.  The April 1971 
separation examination noted that hearing was 15/15 on the 
whispered voice test.  Neither bilateral hearing loss or 
tinnitus were diagnosed.

Post-service, a June 1971 VA examination was negative for 
either bilateral hearing loss or tinnitus.  The first 
complaints of bilateral hearing loss are contained in an 
April 1996 report of VA hospitalization.  A diagnosis of 
moderate to moderately severe bilateral sensorineural hearing 
loss was confirmed in May 1996.  The Veteran also complained 
of tinnitus at that time.  An October 1996 report of VA 
examination diagnosed bilateral hearing loss.  The Veteran 
reported an onset of tinnitus in approximately 1994.  A nexus 
opinion was not provided.

Evidence associated with the claims folder subsequent to the 
December 1996 rating decision includes reports of VA 
examination dated between 1997 and 2005, an October 2003 
statement from the Veteran's wife, and VA outpatient 
treatment records dated between 2003 and 2005.  They are all 
negative for complaints, treatment, or diagnoses of either 
bilateral hearing loss or tinnitus. 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that has bilateral hearing loss and tinnitus as 
a result of active military service.  The Board would note 
that the Veteran has not set forth any specific arguments, 
statements, or information as to service incurrence of either 
disorder.  As such, the evidence received since 1996 is 
duplicative or cumulative of that on file prior to the last 
final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claims.  Specifically, none of the evidence shows 
that the Veteran has current bilateral hearing loss and/or 
tinnitus that is related to the Veteran's period of active 
military service on any basis.  Thus, new and material has 
not been submitted, and there is no basis upon which to 
reopen the previously denied claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.   See 
38 C.F.R. § 3.156(a).  

C.  Service Connection for Hepatitis B and Hepatitis C

The Veteran contends that he is entitled to service 
connection for hepatitis B and hepatitis C.  The Veteran 
simply asserts that hepatitis B and C are the result of his 
Vietnam service.  The RO notified the Veteran of the risk 
factors for hepatitis in January 2004; however, the Veteran 
failed to provide any specific information as to incurrence 
in response to the notice.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for hepatitis B 
and C is not warranted.  In this regard, service treatment 
records for the period of active military service were devoid 
of complaints, treatment, or a diagnoses of either hepatitis 
B or C.  

Post-service, the Veteran was first diagnosed with hepatitis 
B and C in 2003, some 32 years after the Veteran's discharge 
from active military service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims for hepatitis B and C 
because it tends to disprove that they are the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of hepatitis B or C between the period of active 
military service and the diagnoses in 2003 is itself evidence 
which tends to show that hepatitis did not have its onset in 
service or for many years thereafter.

The Board additionally notes that a July 2003 VA outpatient 
treatment record shows that hepatitis B and C were due to 
remote intravenous drug abuse.  The record contains multiple 
entries showing the Veteran had a significant medical history 
inclusive of heroine, cocaine, and alcohol abuse.  

Finally, because there is no evidence that the Veteran 
suffered an event, injury, or disease in service or that 
hepatitis B and C may be associated with such, and some 
evidence showing that the disorders may be the result of 
intravenous drug abuse, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 
18 Vet. App. 512, 517.  

Though the Veteran contends that he currently has hepatitis B 
and C that are related to his military service, there is no 
medical evidence on file supporting the Veteran's assertions 
and his statements do not constitute competent evidence of a 
medical diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an inservice incident or injury likely 
to have resulted in hepatitis B or C.  These conditions were 
not shown during service or for years thereafter.  The 
earliest diagnoses were not until 2003.  The claims file does 
not contain medical evidence linking either condition to 
service and in fact, seems to establish that they are 
secondary to intravenous drug abuse.  Thus, the preponderance 
of the evidence is against the claims and the appeals must 
therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to an evaluation in excess of 10 percent for 
eczematoid dermatitis of the feet with ingrown toenails is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral hearing 
loss is not reopened, and the appeal is denied to this extent 
only.

New and material evidence not having been received, the claim 
of entitlement to service connection for tinnitus is not 
reopened, and the appeal is denied to this extent only.

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for hepatitis C is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


